Title: Resolution on Payment of Revisors, 1 June 1784
From: Madison, James
To: 


[1 June 1784]
Whereas no allowance hath hitherto been made to the Committee of Revisors ⟨appointed under an Act entitled “An Act for the revision of the laws”⟩ for their labour and expences in executing their important trust
Resolved that the sum of  each be allowed to the Honorable Edmund Pendleton, George Wythe and Thomas Jefferson Esquires, to be paid by the Treasurer on Warrant from the Auditors, out of any unappropriated Money in his hands.
